 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JUDITH J. HOFFMAN,                             Case No.: 18cv02654 JAH (BGS)
11                         Plaintiff ,
                                                    ORDER
12      v.                                          1. GRANTING DEFENDANTS CITY
                                                    OF SAN DIEGO, DAVID MILLER AND
13   CITY OF SAN DIEGO, DAVID
                                                    RICHARDSON GRISWOLD’S
     MILLER, Deputy City Attorney;
14                                                  MOTIONS TO DISMISS
     RICHARDSON GRISWOLD, Receiver;
                                                    [DOC. NOS. 10, 12]
15   and DOES 1-20,
16                     Defendants                   2. DENYING PLAINTIFF’S MOTION
                                                    TO RECONSIDER
17
18                                        INTRODUCTION
19           On March 4, 2019, this matter came before the Court for motion hearings on (1)
20   Defendant Richard Griswold’s Motion to Dismiss pursuant to Rule 12(b)(1) and 12(b)(6)
21   of the Federal Rules of Civil Procedure (Fed. R. Civ. P.) (Doc. No. 10); and (2) Deputy
22   City Attorney David Miller and City of San Diego’s (collectively referred to as “City
23   Defendants”) Motion to Dismiss pursuant to Rule 12(b)(6). Fed. R. Civ. P. 12(b)(6). (Doc.
24   No. 11). For the reasons set forth below, the Court GRANTS Defendants’ motions to
25   dismiss on abstention grounds and DENIES Plaintiff’s oral motion to reconsider the
26   Court’s order denying her ex parte application for a Temporary Restraining Order
27   (“TRO”).
28

                                                1
     18cv02654 JAH (BGS)
 1
 2                                                 BACKGROUND
 3          On June 14, 2017, the State of California and the City of San Diego (“City”) filed
 4   an action in state court against Judith J. Hoffman (“Hoffman” or “Plaintiff”) alleging
 5   numerous code violations; including insect and vermin infestation, improper maintenance,
 6   accumulation of debris and garbage, public nuisance, poor electrical wiring, and inadequate
 7   exit facilities in violation of state and local law. Doc. No. 18 at 14-31. Plaintiff was
 8   identified as the “Responsible Person” and owner of the substandard property at issue. Id.
 9   at 15. Alleging in the complaint that the conditions at the property are so extensive as to
10   endanger the health and safety of Hoffman and the public, the State of California and the
11   City requested the appointment of a receiver and a permanent injunction prohibiting
12   Hoffman from maintaining or using the property. Id. at 21-23. The City applied, ex parte,
13   for appointment of Receiver Richardson Griswold, which the court granted.1 Doc. No. 11-
14   1, at 1, 2. On November 13, 2018, the court authorized Griswold to list Plaintiff’s property
15   for sale to recover expenses. Id. The two remaining causes of action for violations of civil
16   and municipal codes are set for trial on July 19, 2019. Doc. Nos. 18 at 62, 70.
17          On November 20, 2018, Hoffman, proceeding pro se, filed a civil rights action
18   pursuant to 42 USC §1983 against Deputy City Attorney Miller and appointed Receiver
19   Griswold in District Court for the Southern District of California. Doc. No. 1. On
20   November 28, 2018, Plaintiff filed an amended pleading entitled “First Amended
21   Complaint; Petition under 42 U.S.C. § 1983 Civil Rights Action; and Petition for
22   Emergency Injunctive Declaratory Relief” (“FAC”), and added the City of San Diego as a
23   Defendant. Doc. No. 3. In the prayer for relief, Plaintiff requests the issuance of “an
24   extraordinary…TRO to protect Plaintiff’s right to trial and ensure constitutional
25   protections, guarantees, rights, and privileges and or immunities are protected.” Doc. No.
26
27
28   1
      The State court’s order granting appointment of a receiver was affirmed on appeal. See Doc. No. 18 at
     62-63.
                                                        2
     18cv02654 JAH (BGS)
 1   3. In addition, she asks this Court to issue a stay against the State of California and the City
 2   of San Diego to prevent the sale of her property and any other such relief the Court deems
 3   appropriate.
 4          Shortly after summons were issued, the case was reassigned to this Court pursuant
 5   to Local Rule 40.1. Doc. No. 5. Summons were returned executed and Defendants filed the
 6   instant motions to dismiss Plaintiff’s FAC. See Doc. Nos. 10-12. Plaintiff filed a non-
 7   responsive pleading discussing the merits of the underlying state court action and again
 8   requesting the issuance of a TRO and injunction - without regard to the jurisdictional or
 9   abstention issues raised by Defendants. Doc. No. 15. On February 07, 2019, Plaintiff filed
10   a “Second Ex Parte Emergency Motion Petitioning for a Temporary Restraining Order….”
11   On February 11, 2019, this Court issued an Order denying Plaintiff’s ex parte application
12   pursuant to 28 U. S. C. §2283 and on abstention grounds. Doc. No. 19.
13          At the hearing on Defendants’ motions to dismiss, Plaintiff presented her response
14   to the Court. The Court reviewed Plaintiff’s filing on the on record, and construed it as a
15   motion to reconsider the Court’s February 11, 2019 order denying the TRO. The Court
16   now addresses Defendants’ motions to dismiss and Plaintiff’s motion to reconsider.
17                                               DISCUSSION
18          I.      MOTIONS TO DISMISS
19            A. FRCP 12(b)(1): Subject-Matter Jurisdiction
20          Pursuant to Rule 12(b)(1), a party may move to dismiss based on the court’s lack of
21   subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). If jurisdiction is lacking, the
22   dismissing court is deprived of any power to adjudicate the merits of the case. Hampton v.
23   Pac. Inv. Mgmt. Co. LLC, 869 F.3d 844, 846 (9th Cir. 2017) (citing Wages v. I.R.S., 915
24   F.2d 1230, 1234 (9th Cir. 1990). The burden of establishing jurisdiction rests upon the
25   party asserting it. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
26          “A Rule 12(b)(1) jurisdictional attack may be facial or factual”. Safe Air for
27   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d
28   1214, 1242 (9th Cir. 2000)). A facial attack challenges the allegations as insufficient on

                                                    3
     18cv02654 JAH (BGS)
 1   their face to invoke federal jurisdiction. Id. In civil rights cases, where a litigant appears
 2   pro se, the court must construe the pleadings liberally and afford the litigant the benefit of
 3   any doubt. Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir.1988).
 4          A plaintiff properly invokes federal question jurisdiction when she pleads a
 5   colorable claim “arising under” the Constitution or laws of the United States. Arbaugh v.
 6   Y&H Corp., 546 U.S. 500, 513 (2006). A suit does not invoke the jurisdiction of a federal
 7   court if the claims alleged are “made solely for the purpose of obtaining jurisdiction” or
 8   “wholly insubstantial and frivolous.” Id. (quoting Bell v. Hood, 327 U.S. 678, 682–83).
 9   However, “a complaint that makes a claim, that if true, would provide a basis on which a
10   federal court could grant… relief, but is later shown …to have no merit, nevertheless
11   successfully invokes federal jurisdiction”. Carter v. Homeward Residential, Inc., 794 F.3d
12   806, 807 (7th Cir. 2015). In simpler terms, even a weak claim deserves dismissal on the
13   merits.
14          Plaintiff alleges that Defendants have infringed upon her rights, protections,
15   privileges and immunities as guaranteed by the U.S. Constitution. The Complaint alleges
16   Defendants, acting under color of law, “willfully violate[d] Plaintiff’s Constitutional right
17   to privacy and right to self-expression….” In Count one, two, and six, Plaintiff alleges
18   “Defendants ….conspired to…subject Plaintiff to cruel and unusual [punishment]” by
19   commandeering her private residence and issuing unreasonable fines. In Counts three and
20   five, Plaintiff asserts a Fourteenth amendment violation for deprivation of property without
21   due process and Count four of the FAC alleges Defendants “abridge[d] Plaintiff’s Fourth
22   Amendment rights through the wrongful removal of her personal property without
23   inventory….” Plaintiff asserts each cause of action against Receiver Griswold and City
24   Defendants.
25          Defendant Griswold argues that this Court lacks subject-matter jurisdiction over
26   causes of action against him, as a court-appointed receiver, under the Barton Rule. Barton
27   v. Barbour, 104 U.S. 126 (1881). The Supreme Court in Barton held that federal courts are
28   without jurisdiction to entertain suits against receivers without permission from the

                                                   4
     18cv02654 JAH (BGS)
 1   appointing court. Id. Although Plaintiff fails to address the jurisdictional issues in her
 2   response, the Court finds that the statutory exception to Barton set out in 28 U.S.C. §
 3   959(a)2 applies here, refuting Griswold’s argument.
 4          Nonetheless, the Court must be satisfied that the allegations in Plaintiff’s FAC are
 5   sufficient on their face to invoke federal jurisdiction. Dismissal for lack of subject-matter
 6   jurisdiction because of the inadequacy of the federal claim is proper only when the claim
 7   is “so insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise
 8   completely devoid of merit as not to involve a federal controversy.” Steel Co. v. Citizens
 9   for a Better Env’t, 523 U.S. 83, 89 (1998) (quoting Oneida Indian Nation of N.Y. v. County
10   of Oneida, 414 U.S. 661, 666 (1974)). Although City Defendants argue Plaintiff’s
11   allegations fall short of the pleading requirements set forth under Rule 8, they concede that
12   “dismissal for failure to comply with Rule 8 does not depend on whether the complaint is
13   wholly without merit,” citing McHenry v. Renne, 84 F. 3d 1172, 1179 (9th Cir. 1996). “The
14   failure to state a proper cause of action calls for a judgment on the merits and not for a
15   dismissal for want of jurisdiction.” Bell v. Hood, 327 U.S. 678, 682 (1946). As in Bell, this
16   Court cannot say that the claims are so devoid of merit as to justify dismissal for want of
17   jurisdiction. Id. at 683. The Court finds Plaintiff’s allegations meet the minimum
18   requirements necessary to invoke the jurisdiction of this Court.
19            B. Abstention
20          Even when federal jurisdiction has been invoked, federal courts may decline to
21   exercise jurisdiction, “where abstention is warranted by considerations of ‘proper
22   constitutional adjudication,’ ‘regard for federal-state relations,’ or ‘wise judicial
23   administration.’” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996) (quoting
24   Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976). Federal
25   courts may refrain from hearing cases that would interfere with state criminal, or certain
26
27
     2
       Section 959(a) provides that trustees, receivers or managers of any property, may be sued, without
28   leave of the court appointing them, with respect to any of their acts or transactions in carrying on
     business connected with such property. 28 U.S.C. §959(a).
                                                        5
     18cv02654 JAH (BGS)
 1   civil, proceedings. Id. (citing Younger v. Harris, 401 U.S. 37 (1971) (criminal
 2   proceedings); Huffman v. Pursue, Ltd., 420 U.S. 592 (1975) (civil proceeding)).
 3          Defendants Giswold, Miller, and The City argue that the Younger doctrine
 4   necessitates dismissal of Plaintiff’s complaint. The Younger doctrine requires a federal
 5   court to abstain “if the state proceedings are (1) ongoing (2) implicate important state
 6   interests and (3) provides an adequate opportunity for the federal plaintiff to assert his
 7   federal claims.” San Remo Hotel v. City & Cty. of San Francisco, 145 F.3d 1095, 1103 (9th
 8   Cir. 1998). All three criteria for abstention under Younger are met here. Plaintiff has an
 9   upcoming trial date set in the state court action. In addition, the state interests implicated
10   in this public nuisance action are of the utmost importance. See Huffman v. Pursue, Ltd.,
11   420 U.S. 592, 604 (197) (comparing the state’s interest in a nuisance case to that of a
12   criminal proceeding). The Supreme Court in Huffman held that federal intervention in state
13   initiated nuisance-proceedings is disruptive of the State’s efforts to protect interests which
14   it deems important and “deprives the States of a function which quite legitimately is left to
15   them.” Id. at 609 (1975).
16          A civil litigant may, of course, seek review in this Court of any federal claim
            properly asserted in and rejected by state courts. Moreover, where a final decision
17
            of a state court has sustained the validity of a state statute challenged on federal
18          constitutional grounds, an appeal to this Court lies as a matter of right. 28 U.S.C. s
            1257(2)...we conclude that [plaintiff] should not be permitted the luxury of federal
19
            litigation of issues presented by ongoing state proceedings, a luxury which, as we
20          have already explained, is quite costly in terms of the interests which Younger seeks
            to protect.
21
22   Id. at 605-06. Plaintiff has adequate opportunity to raise her constitutional claims before
23   the state court, and if necessary on appeal. To the extent Plaintiff has already appealed the
24   court’s order granting appointment of receiver, she may petition the California Supreme

25   Court for review. As in H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir. 2000),

26   Plaintiff “desire[s] wholesale federal intervention into an ongoing state [action]. [She]
27   seeks vacation of existing…orders, and a federal injunction directing the future course of
28   the state litigation.” This is an improper use of the federal court.

                                                   6
     18cv02654 JAH (BGS)
 1          II.      MOTION FOR RECONSIDERATION
 2          Under the Federal Rules of Civil Procedure, a court may, upon motion, relieve a
 3   party from final judgment or order for: “(1) mistake, inadvertence, surprise or excusable
 4   neglect; (2) newly discovered evidence. . .; (3) fraud. . ., misrepresentation, or other
 5   misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been
 6   satisfied, released or discharged. . .; or (6) any other reason justifying relief from the
 7   operation of judgment.” Fed. R. Civ. P. 60(b). A motion for reconsideration “should not
 8   be granted, absent highly unusual circumstances, unless the district court is presented with
 9   newly discovered evidence, committed clear error, or if there is an intervening change in
10   the controlling law.” Kona Enters. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)
11   (citations omitted).
12          In light of the Court’s reasoning in the order denying Plaintiff’s ex parte emergency
13   motion for a TRO , and the discussion above on Defendants’ motions to dismiss, the Court
14   finds no clear error has been committed. Plaintiff has neither presented new evidence nor
15   any intervening change in the law. Plaintiff’s motion to reconsider is DENIED.
16                                            CONCLUSION
17          Based on the foregoing, the Court finds abstention is appropriate and therefore
18   declines to address Defendants’ motions on the merits.
19   IT IS HEREBY ORDERED that:
20          1. Plaintiff’s motion to reconsider the Court’s February 11, 2019 Order denying the
21                ex parte Emergency Application for a TRO is DENIED.
22          2. Defendants’ motions to dismiss [doc. nos. 10, 11] are GRANTED on abstention
23                grounds.
24          3. Plaintiff’s First Amended Complaint [doc. no. 3] is DISMISSED in its entirety
25                as to all Defendants without prejudice.
26
27   DATED: March 8, 2019                            ________________________________
28                                                   HON. JOHN A. HOUSTON
                                                     UNITED STATES DISTRICT JUDGE
                                                     7
     18cv02654 JAH (BGS)
